DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 18 August 2021.  Therein, Applicant amended claim 1 and added new claims 2-14.   The submitted claims have been entered and are considered below.  

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendments and related arguments, with respect to the rejection under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made from Okude, et al. (U.S. Publication No. 2006/0287818) in view of Smith (U.S. Patent No. 6,603,405).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-10 depend from claim 4 and define a plurality of elements that have improper antecedent basis.  However, to expedite prosecution, it will be interpreted that these claims should depend from independent claim 5.  The substantive grounds of rejection (noted below) will be presented based on this assumption.  If this assumption is not correct, the improperly stated rejection statement will not be grounds for a second Non-Final Office action.   
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 13 are defined as depending from claim 1.  However, claims 12 and 13 mirror and restate the subject matter from claims 2 and 3 (that also depend from claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 4, 5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okude, et al. (U.S. Publication No. 2006/0287818) in view of Smith (U.S. Patent No. 6,603,405).
With reference to claim 1, Okude teaches a system configured to generate an environmental map based on at least one environmental condition, the system comprising: a processor; and a non-transitory, computer-readable storage medium in operable communication with the processor (see para. 0033), wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: access a route plan associated with route information comprising a plurality of route zones (see Fig. 10,#606, see Fig. 12 for different zones #124-#127), determine a travel time for each of the plurality of route zones (see para. 0042), determine the at least one environmental condition for each of the plurality of route zones at the travel time (see paras. 0051 and 0067), and generate the environmental map for the route plan, the environmental map being configured to indicate the at least one environmental condition for each of the plurality of route zones (see Fig. 12; see also para. 0068).  Okude does not explicitly disclose the remaining limitations.  
A teaching from Smith discloses continuously monitor for changes in the at least one environmental condition (see col. 5:44 to 6:10), and continuously update the environmental map in substantially real-time based on changes in the at least one environmental condition (see col. 5:36-43, equivalent to “real-time”).  It would have been obvious to one of ordinary skill in the art to modify Okude to incorporate the teachings of Smith based on the motivation to improve a method and apparatus for receiving weather forecast information in a vehicle and using that information to warn a vehicle operator of a future weather hazard with respect to the specific vehicle's intended direction of travel.   

Referring to claim 4, Smith does not explicitly disclose the claimed limitation.  However, Smith teaches that any level of granularity are achievable (see col. 5:44-67).  Therefore, conveying a granular environmental map to a user would have been obvious to one of ordinary skill in the art. 
Claim 5 is rejected based on the citations and reasoning provided above for claim 1.  
With reference to claim 7, Smith further discloses wherein the one or more server logic devices are adapted to store information associated with a user (see col. 3:64 to col. 4:15). 
For claim 8, Okude further discloses comprising one or more data stores accessible by the one or more client logic devices and the one or more server logic devices (see Fig. 1, #2, 3). 
Referring to claim 9, Okude further teaches wherein the one or more data stores include information used for generating route plans, environmental conditions, adjustment conditions, historical route plan and/or environmental conditions (see Fig. 1, #2, 3 and related text). 
Okude does not explicitly disclose the claimed subject matter for claim 10.  However, it would have been an obvious design choice to incorporate third-party information/programs into the accessible data stores based on the knowledge that there are many “open-source” programs/websites with which to access relevant information, thus eliminating the need for the original creator to design such data stores in-house.  
Claim 11 is rejected based on the citations and reasoning noted above for claim 1. 
Claim 12 is rejected based on the citations and reasoning noted above for claim 2.
Claim 14 is rejected based on the citations and reasoning noted above for claim 4.
s 3, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okude, et al. (U.S. Publication No. 2006/0287818) and Smith (U.S. Patent No. 6,603,405) as applied to claims 1 and 5  above, and in view of Rossano, et al. (U.S. Patent Publication No. 2012/0150436).  
With reference to claims 3 and 13, Okude does not explicitly disclose the claimed limitation.  A teaching from Rossano discloses wherein each of the graphical representation are selectable to present other information associated with the selected graphical representation (see para. 0019).  It would have been obvious to one of ordinary skill in the art to modify Okude to include the teachings of Rossano based on the motivation for a user can conveniently switch between the views with a single touch or single click.  
For claim 6, Rossano does not explicitly disclose wherein the mapping application is accessible through a client application, a web-based application, over the Internet, and a mobile application.  However, Rossano teaches that such navigational information is accessible by many equivalent devices as to those claimed and therefore, are obvious in light of the teaching (see para. 0005).   

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663